
	
		I
		111th CONGRESS
		2d Session
		H. R. 4572
		IN THE HOUSE OF REPRESENTATIVES
		
			February 2, 2010
			Mr. Skelton (for
			 himself, Mr. Peterson, and
			 Mrs. Emerson) introduced the following
			 bill; which was referred to the Committee
			 on Energy and Commerce
		
		A BILL
		To amend the Clean Air Act relating to greenhouse gases,
		  and for other purposes.
	
	
		1.Greenhouse gas regulation
			 under Clean Air ActSection
			 302(g) of the Clean Air Act (42 U.S.C. 7602(g)) is amended by adding the
			 following at the end thereof:
			
				The term ‘air
			 pollutant’ shall not include any of the following solely on the basis of its
			 effect on global climate change:(1)Carbon
				dioxide.
				(2)Methane.
				(3)Nitrous
				oxide.
				(4)Hydrofluorocarbons.
				(5)Perfluorocarbons.
				(6)Sulfur
				hexafluoride.
				.
		2.Renewable fuel
			 standard
			(a)Exclusion of
			 activities relating to international indirect land use changeThe Administrator of the Environmental
			 Protection Agency shall not carry out any activities relating to the inclusion
			 of international indirect land use change in the implementation of the
			 renewable fuel program established under section 211(o) of the Clean Air Act
			 (42 U.S.C. 7545(o)).
			(b)Exclusion of
			 indirect emissions from international land use changes in calculation of
			 lifecycle greenhouse gas emissionsParagraph (1)(H) of section 211(o) of the
			 Clean Air Act (42 U.S.C. 7545(o)(1)(H)) is amended—
				(1)by striking
			 (including direct emissions and significant indirect emissions such as
			 significant emissions from land use changes) and inserting
			 (excluding indirect emissions from international land use
			 changes); and
				(2)by striking
			 the Administrator and inserting the Administrator and the
			 Secretary of Agriculture.
				(c)Renewable
			 biomassParagraph (1)(I) of section 211(o) of the Clean Air Act
			 (42 U.S.C. 7545(o)(1)(I)) is amended to read as follows:
				
					(I)Renewable
				biomassThe term ‘renewable
				biomass’ means—
						(i)materials,
				pre-commercial thinnings, or invasive species from National Forest System land
				and public lands (as defined in section 103 of the Federal Land Policy and
				Management Act of 1976 (43 U.S.C. 1702)) that—
							(I)are byproducts of
				preventive treatments that are removed—
								(aa)to
				reduce hazardous fuels;
								(bb)to
				reduce or contain disease or insect infestation; or
								(cc)to
				restore ecosystem health;
								(II)would not
				otherwise be used for higher-value products; and
							(III)are harvested in
				accordance with—
								(aa)applicable law
				and land management plans; and
								(bb)the
				requirements for—
									(AA)old-growth
				maintenance, restoration, and management direction of paragraphs (2), (3), and
				(4) of subsection (e) of section 102 of the Healthy Forests Restoration Act of
				2003 (16 U.S.C. 6512); and
									(BB)large-tree
				retention of subsection (f) of that section; or
									(ii)any organic
				matter that is available on a renewable or recurring basis from non-Federal
				land or land belonging to an Indian or Indian tribe that is held in trust by
				the United States or subject to a restriction against alienation imposed by the
				United States, including—
							(I)renewable plant
				material, including—
								(aa)feed
				grains;
								(bb)other
				agricultural commodities;
								(cc)other plants and
				trees; and
								(dd)algae; and
								(II)waste material,
				including—
								(aa)crop
				residue;
								(bb)other vegetative
				waste material (including wood waste and wood residues);
								(cc)animal waste and
				by products (including fats, oils, greases, and manure); and
								(dd)food waste and
				yard
				waste.
								.
			
